Matter of Hattan (2019 NY Slip Op 07679)





Matter of Hattan


2019 NY Slip Op 07679


Decided on October 24, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 24, 2019

PM-168-19

[*1]In the Matter of Andrea Whittier Hattan, an Attorney. (Attorney Registration No. 4399713.)

Calendar Date: October 21, 2019

Before: Garry, P.J., Mulvey, Devine and Pritzker, JJ.


Andrea Whittier Hattan, Juneau, Alaska, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Andrea Whittier Hattan was admitted to practice by this Court in 2006 and lists a business address in Juneau, Alaska with the Office of Court Administration. Hattan now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to the discretion of the Court regarding Hattan's application.
Upon reading Hattan's affidavit sworn to July 24, 2019 and filed August 2, 2019, and upon reading the October 17, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Hattan is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.Garry, P.J., Mulvey, Devine and Pritzker, JJ., concur.
ORDERED that Andrea Whittier Hattan's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is furtherORDERED that Andrea Whittier Hattan's name is hereby stricken from
the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is furtherORDERED that Andrea Whittier Hattan
is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Hattan is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is furtherORDERED that Andrea Whittier Hattan
shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.